United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1373
                                   ___________

Richard E. Kulkey,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Mark VII Distributors, Inc., a          *   [UNPUBLISHED]
Minnesota corporation,                  *
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: October 16, 2000

                                  Filed: January 30, 2001
                                   ___________

Before WOLLMAN, Chief Judge, BEAM, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

       Richard E. Kulkey brought this action against his former employer, Mark VII
Distributors, Inc., alleging claims under the Age Discrimination in Employment Act,
the Americans with Disabilities Act, and the Minnesota Human Rights Act. Kulkey,
who was employed for approximately eight years as the custodian at Mark VII’s St.
Paul distribution warehouse, received a series of negative performance evaluations,
culminating in his being placed on probation and having his hours temporarily reduced
from forty to twenty per week on November 17, 1997. Kulkey had earlier suffered a
work-related shoulder injury, which he later aggravated off the job, resulting in his
filing a worker’s compensation claim on October 9, 1997. After being placed on
probation, Kulkey quit his job at Mark VII. A younger worker has since performed at
least some of Kulkey’s old job duties.

       Characterizing his probation and his subsequent resignation, which he contends
was a constructive discharge, as adverse employment actions, Kulkey’s complaint
alleged that he had suffered retaliatory action for filing his worker’s compensation
claim and that Mark VII had discriminated against him because of his age and his
actual or perceived disability. The district court1 granted summary judgment in favor
of Mark VII. Kulkey appeals both from that judgment and from the district court’s
prior order affirming the magistrate judge’s2 denial of Kulkey’s discovery request and
his imposition of sanctions in the amount of $350.00.

       The district court held that Kulkey had failed to demonstrate a causal connection
between his age, any disability that he may have, or his filing a worker’s compensation
claim and the adverse employment action, that he had failed to demonstrate that Mark
VII’s proffered reason for the action (his poor work performance) was pretextual, and
that he had failed to show that the magistrate judge’s decision to impose sanctions and
to deny the discovery request was either clearly erroneous or contrary to law.
Accordingly, for the reasons set out in the district court’s opinion and order, we affirm
pursuant to Eighth Circuit Rule 47B.

      Affirmed.



      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
      2
      The Honorable John M. Mason, United States Magistrate Judge for the District
of Minnesota.

                                          -2-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-